Citation Nr: 1736116	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for frostbite of both feet.

3.  Entitlement to a disability rating greater than 10 percent for lumbar strain prior to August 22, 2016, and to a rating greater than 40 percent thereafter.  

4.  Entitlement to a compensable disability rating for cervical strain prior to August 22, 2016, and to a rating greater than 20 percent thereafter.  

5.  Entitlement to a compensable disability rating for hemorrhoids.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1978.  His military occupational specialty was cannon crewman.  Personnel records show that when stationed in Korea his principal duties were as a driver.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted an increase from a noncompensable rating to 10 percent, from December 21, 2010, for a lumbar strain, but denied compensable ratings for cervical strain and for hemorrhoids, and denied service connection for bilateral hearing loss and for frostbite of both feet (which was characterized as separate service connection claims for frostbite in the right foot and for frostbite in the left foot).  That decision also denied a TDIU rating, which was confirmed and continued by a September 2013 rating decision.  

The Veteran disagreed with this decision in September 2012.  He perfected a timely appeal in December 2012.  

A videoconference Board hearing was held at the RO in November 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In March 2016 the Board remanded the appeal, and noted that having reviewed the record, the issues on appeal should be characterized as then stated on the title page.  

Thereafter, a September 2016 rating decision granted an increase from a 10 percent rating for service-connected lumbar strain to 40 percent, and granted an increase from a noncompensable rating for service-connected cervical strain to 20 percent, all effective August 22, 2016 (date of VA rating examinations).  This resulted in an increase in the combined disability rating from 20 percent to 60 percent, effective August 22, 2016.  

At the 2015 videoconference the Veteran testified that he had been told by a VA podiatrist that his inservice residuals of frostbite of the Veteran and his having worn boots during service that were too small had caused him to develop bunions, for which he had postservice VA surgery.  He was given 60 days to submit such evidence.  Page 17.  However, no such evidence has been submitted.  As to this, a July 2017 rating decision denied service connection for a bunion of the left foot and found that new and material evidence had not been submitted to reopen a claim for service connection for a bunion of the right foot.  The Veteran has not appealed that decision and, so, that issue is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  



FINDINGS OF FACT

1.  The Veteran did not participate in combat during service but was exposed on occasions to loud noise but a hearing loss by VA standards is not shown.  

2.  The Veteran may likely have been exposed to cold weather during service in Korea but he was not seen, treated or evaluated during service for signs, symptoms, complaints, history or diagnosis of frostbite of the feet and postservice clinical records are negative for a diagnosis of frostbite of both feet.  

3.  Prior to August 22, 2016, the Veteran had full range of motion of the thoracolumbar spine and there was no muscle spasm or guarding; and since August 22, 2016 he has had thoracolumbar flexion of less than 30 degrees but he has never had thoracolumbar ankylosis.  

4.  Prior to August 22, 2016, then Veteran had full range of motion of the cervical spine and there was no muscle spasm or guarding causing an abnormal gait or abnormal spinal contour; and since August 22, 2016 he has had flexion limited to 25 degrees but he has not had ankylosis of the cervical or entire spine.  

5.  The Veteran's hemorrhoids are not shown to be large, thrombotic, irreducible, to have excessive redundant tissue, and there is no persistent bleeding with secondary anemia.  

6.  The Veteran is service-connected for a lumbar strain, rated 40 percent disabling; a cervical strain, rated 20 percent; tinnitus, rated 10 percent; and noncompensable ratings are assigned for hemorrhoids and for bilateral pes planus; resulting in a combined disability rating of 60 percent. 

7.  The Veteran has two years of college education and work experience as a cook, driver, carpenter, and electrician.  

8.  The service-connected disabilities do not preclude obtaining or retaining substantially gainful employment.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for frostbite of both feet are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for a disability rating greater than 10 percent for lumbar strain prior to August 22, 2016, and to a rating greater than 40 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a disability rating of 10 percent, but no higher, for cervical strain prior to August 22, 2016 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2016).  

5.  The criteria for a rating greater than 20 percent for cervical strain beginning August 22, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2016).  

6.  The criteria for a compensable disability rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, Diagnostic Code 7336 (2016).  

7.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.102, 4.16 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an October 2011 letter as to the claims for service connection for hearing loss, increased ratings for hemorrhoids and disabilities of the cervical and lumbar spinal segments, and for a TDIU rating; and by letter in December 2011 as to the claim for service connection for frostbite of the feet.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, a copy of the Veteran's service treatment records (STRs) was sent to him in August 2010.  A copy of his service personnel records is on file, as are his VA treatment records.  All obtainable and relevant private clinical records have been obtained.  A response from JPS Health Network in January 2012 was that they had no records of treatment of the Veteran for neck and back pain.  Also, in February 2012 the Plaza Medical Center of Fort Worth reported that records of the Veteran could not be located.  

A request for records from a correctional facility in Dalhart, Texas, for the period for 2008 to 2010 as to the Veteran's neck, low back, and feet show that he was seen for bunions and dermatitis.  

Pursuant to the Board remand, in May 2016 he was requested to identify all VA and non-VA clinicians who have treated him for his service connected lumbar strain, cervical strain, and hemorrhoids in recent years and all VA and non-VA clinicians who had treated him for bilateral hearing loss or for frostbite of both feet since separation from service.  In July 2016 he responded that he had not received non-VA treatment for his hemorrhoids or disorders of the cervical and lumbosacral spine.  

The Veteran testified before the undersigned VLJ at a November 2015 videoconference.  Neither the Veteran nor his representative have alleged that there was any impropriety or flaw in the conduct of that hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The appellant has been provided VA examinations in 2012 and, following the videoconference, in 2016.  The adequacy of the examinations and opinions reached has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Moreover, there has been substantial compliance with the 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss due to acoustic trauma, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Bilateral Hearing Loss

At the videoconference the Veteran was informed that the RO had conceded his inservice noise exposure but found that service records were negative for a hearing loss and had denied the claim because a VA examination found that he did not have a hearing loss by VA standards.  Page 3.  The Veteran testified that due to his hearing loss he had to ask people to repeat themselves.  Page 11.  His hearing loss had worsened after military service and he had been exposed to loud noise from machinery in his postservice occupational experience at the Post Office.  Page 11.  

On examination for service entrance in January 1975 no pertinent abnormality was noted.  Audiometric testing revealed threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
10
5
Not tested
10
Left Ear
15
15
5
Not tested
10

In an adjunct medical history questionnaire the Veteran denied having or having had a hearing loss.

In October 1975 the Veteran had otitis media of the right ear.  

On examination for separation in December 1977 no pertinent abnormality was noted.  Audiometric testing was conducted on the 13th and the 15th of December 1977.  The results recorded were that threshold levels, in decibels, were as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
35
25
20
20
Left Ear
60
45
35
35
35

In an adjunct medical history questionnaire the Veteran denied having or having had a hearing loss.  

On VA audiology evaluation in May 2012 the Veteran was afforded audiometric testing which revealed threshold levels, in decibels, at the following frequencies.  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
15
5
10
15
Left Ear
10
20
10
15
10

The Veteran's speech discrimination ability, using the Maryland CNC test, was 100 percent in each ear.  

In VA Forms 21-527, Income-Net Worth and Employment statements in July 2011 and December 2012 the Veteran reported that the disabilities that prevented him from working included hearing loss.  

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Initially, the Board acknowledges that his service involved exposure to loud noise, particularly in light of his MOS as driver and cannon crewman. 

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not meet the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  

More to the point, while in this case the audiometric testing conducted at the time of the Veteran's service separation examination did indicate at hearing loss in the left ear, the recent VA audiometric testing in 2012 revealed normal hearing acuity in each ear.  

The Board has considered the Veteran's testimony at the videoconference as to his exposure to loud noise during active service and reportedly noting, at times, the presence of diminished hearing acuity.  Also, the Board is cognizant that he is now service-connected for tinnitus.  However, even conceding that the Veteran was exposed to loud noise during service, this is not the same as having sustained the type of injury that necessarily and always causes a hearing loss.  In other words, even if he was exposed to loud noise during service, this does not automatically mean that he developed a hearing loss thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. Non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Assuming that such an analysis also applies when the circumstances are reversed, as in this case, when the Veteran is service-connected to tinnitus, now rated 10 percent disabling, and claims service connection for bilateral hearing loss, the holding in Fountain v. McDonald, No. 13-0540, slip op. at 22, would be inapplicable when a claimant does not have a hearing loss by VA standards.  Such is the case here.  Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, in the absence of competent evidence of a current hearing loss, service connection for bilateral hearing loss must be denied.  

Frostbite of Both Feet

At the videoconference the Veteran was informed that the RO had denied service connection for frostbite of the feet because current clinical records did not demonstrate he now had residuals of frostbite.  Page 4.  The Veteran testified that in Korea in 1977 his job was to deliver ammunition and one day it was cold and raining and he jumped out and landed in ice water, soaking both boots causing frostbite of his feet.  He had been evacuated to Seoul where he was diagnosed with frostbite and was given a physical profile limiting his duties which had lasted until he left Korea.  Page 13.  Now when exposed to cold weather his feet would tingle and become numb.  Page 14.  When he had returned stateside he was given insoles for his shoes, but these had not provided relief.  Page 14.  He had been told by a VA podiatrist, that had performed his bunion surgery, that his inservice residuals of frostbite of the Veteran and his having worn boots during service that were too small had caused him to develop bunions, for which he had postservice VA surgery.  He was given 60 days to submit such evidence.  Page 17.  However, no such evidence has been submitted.  

On examination for service entrance in January 1975 no pertinent abnormality was noted.  

In January 1975 the Veteran was given a 21 day physical profile due to a fracture of a toe of the left foot, which was extended for another 21 days in February 1975.  In March 1977 the Veteran was seen for pain in his heels from flat feet, for which he was evacuated for an evaluation.  He was evaluated again in April 1977 for flat feet and given a physical profile.  

On examination for separation in December 1977 no pertinent abnormality was noted.  

On VA examination in March 1978 the Veteran stated that on entering military service he began to have pain and discomfort in his feet, which had persisted.  It was reported that during service he had not had any injuries severe enough to require hospitalization.  Currently, for exercise he ran track, having recently run 100 yards in less than 10 seconds.  After a physical examination the relevant diagnosis was bilateral pes planus.  

In VA Forms 21-527, Income-Net Worth and Employment statements in July 2011 and December 2012 the Veteran reported that the disabilities that prevented him from working included frostbite of the feet.  

Records of a private chiropractor, J. H., D.C., and Advantage HealthCare Systems show that from June to November 2011 the Veteran had Physical Performance Evaluations for the purpose of continuation of physical therapy, following a May 2011 electrocution at work.  The Veteran complained of pain in his feet that radiated to both legs.  

A January 30, 2012 VAOPT Mental Health History reflects a history of the Veteran not having had combat exposure but having a history of frostbite of his toes.  

On VA general medical examination in May 2012 the Veteran's claim file was reviewed and it was noted that the Veteran had been diagnosed with bilateral pes planus.  It was reported that the Veteran did not have pain or swelling on use of his feet.  He did not have extreme tenderness of the plantar surfaces.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to pes planus.  

VAOPT records show that in November 2013 the Veteran had a right bunionectomy.  The operative report makes no reference to the existence of any residuals of frostbite.  VAOPT records show that in February 2015 the Veteran had a left bunionectomy.  The operative report makes no reference to the existence of any residuals of frostbite.  

VAOPT records include those by the VA podiatrist identified by the Veteran at the 2015 videoconference but they reflect no opinion as to the etiology or even existence of frostbite of the feet.  

Analysis

Although the Veteran is certainly competent to attest to the symptoms in his feet which he experiences, e.g., pain or swelling, he lacks the medical education, training and expertise to provide competent evidence that such symptoms are due to frostbite of his feet of service origin, as opposed to symptoms associated with his service-connected bilateral pes planus or nonservice-connected bunions of each foot.  Here, there is no substantiation of his testimony that he was evacuated for treatment of frostbite or received a physical profile due to frostbite.  Rather, all his treatment and profiles were for bilateral pes planus, for which he is service-connected, and for one or more toe fractures.  In fact, the only references after service of frostbite of his feet are no more than mere clinical recordation of the Veteran's putative history of frostbite which is clearly predicated on nothing more than a history related by the Veteran and, equally significant, first related by him many years after service.  There is no competent evidence that the Veteran has ever had symptoms of frostbite and there has never been a diagnosis of frostbite.  

In sum, while the Veteran does have disabilities of his feet, i.e., service-connected bilateral pes planus and nonservice-connected bunions, the Veteran's lay testimony alone is insufficient to establish that he also now has or has ever had additional disability of his feet from inservice frostbite injuries.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In sum, the Veteran's statements and testimony as to his belief that he has chronic residual disability for exposure to cold weather is, in substance, actually a medical opinion in the guise of lay evidence and, as such, is not competent because the Veteran does not have the education, training or expertise to render a medical opinion.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

Accordingly, service connection for residuals of frostbite is not warranted.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A disability rating must include consideration of the functional impairment as to the ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  



Spinal Ratings

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5242) but degenerative disc disease (DDD), i.e., IVDS is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching of the spine.  The disabilities rated under this General Rating Formula include lumbosacral or cervical strain (DC 5237) and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

Under the DC 5243, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating, but both methods may not be used as this would result in prohibited pyramiding.  38 C.F.R. § 4.14; see Bierman v. Brown, 6 Vet. App. 125 (1994), Brady v. Brown, 4 Vet. App. 203, 206 (1993), and Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of these motions and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note 4 provides that range of motion measurement is to be rounded off to the nearest five degrees.  

As to ratings for the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

Background

At the videoconference the Veteran testified that due to his service-connected lower back strain he could not work, stoop or bend.  Page 4.  He stated that he had nerve damage which affected his legs and had been given injections to relieve pain about every 90 days and given pills for pain relief.  He had declined to have low back surgery.  Page 4.  He had eight millimeter bullets in the middle of his spine which had been documented by two MRIs, one private and one by VA.  Pages 5, 6, and 8.  He had numbness in a leg.  Page 6.  At times his right side would go out, causing his leg to go out and lose his balance.  He testified that he had this numbness due to the 8 millimeter bullets lodged next to his spine.  Page 9.  VA clinical sources had recommended that he use a back brace.  Page 10.  He had declined the cervical spine surgery which had been recommended.  Page 5.  He had neck pain which ran down his left arm to his hand.  Page 4 and 5.  

On VA examination in March 1978 X-rays of the Veteran's spine did not disclose the presence of any foreign bodies (including bullets or bullet fragments).  

In VA Forms 21-527, Income-Net Worth and Employment statements in July 2011 and December 2012 the Veteran reported that the disabilities that prevented him from working included his low back.  

A July 2011 clinical record from Fort Worth HealthCare Systems states that the Veteran had restrictions of no lifting of anything of greater than 15 lbs., no more than 2 hours of intermittent bending, squatting, reaching up or reaching out.  

An August 2011 MRI by Metroplex Specialties reflects that the Veteran had a history of cervical disc displacement, spondylosis, and radiculopathy.  There was 2 to 3 millimeter (mm.) disc bulging at C3 thru C7 and at the lumbosacral spine there was an "8 mm" L4-5 right parasagittal to lateral soft tissue disc extrusion.  This report makes no mention of any foreign body at or near the spine.  

VA outpatient treatment (VAOPT) records show that in September 2011 the Veteran was noted to have a personal medical history of an electrocution and fall with 2nd and 3rd degree burns of both hands in May 2011.  

VAOPT records also show that in September 2011 it was noted that his back pain since service had been nonradiating but after (a May 2011) electrocution with burns of his hands, his back pain had worsened and he now had numbness or tingling of the upper and lower extremities.  A private MRI of the cervical and lumbar spinal segments had revealed disc bulging, reportedly he was told he needed surgery.  He denied bowel and bladder incontinence.  An October 20, 2011 VA lumbar MRI revealed small central disc protrusion with an underlying annular tear at L4-L5 level with possible impingement on the descending right L5 nerve root.  

In an October 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he had injured his upper and lower back on May 12, 2011 while working as a carpenter and per his physician's orders he had been unable to return to work.

Records of a private chiropractor, J. H., D.C., and Advantage HealthCare Systems show that from June to November 2011 the Veteran had Physical Performance Evaluations for the purpose of continuation of physical therapy.  He complained of constant cervical and lumbar spine pain which increased with activity.  He admitted having difficulty performing fine motor movements of both hands due to his electrical injury of his hands.  He described the pain as radiating to both arms and pain in his feet radiated to both legs.  

On VA examination in May 2012 of the Veteran's thoracolumbar spine his claim file was reviewed.  It was noted that in the last few years he had received private treatment for lumbar and cervical pain.  A recent assessment at a VA neurosurgery consult had found that he had chronic back and neck pain, with history of a recent accident and a flare-up of his pain.  He neither described radiculopathy nor was he myelopathic on examination.  His imaging studies revealed mild spondylitic changes throughout his cervical and lumbar spine without any significant canal or neural foraminal stenosis.  There would be no neurosurgical intervention to address his current malady.  Therefore, entertaining neurosurgical intervention in his case was unwarranted.  It was recommended that he continue with medications for his pain.  He would likely benefit from physiotherapy and might benefit from evaluation by the Physical Medicine and Rehabilitation Spine group for consideration of injections.  The examination report states that the Veteran reported that flare-ups impacted function of the thoracolumbar spine because his back and neck pain was worse with activity.  

On physical examination thoracolumbar flexion was to 90 degrees or greater with pain beginning at 45 degrees. Thoracolumbar extension was to 30 degrees with pain beginning at 15 degrees.  Right and left lateral bending as well as rotation to the right and to the left were to 30 degrees with pain beginning at 15 degrees.  After repetitive motion testing there was no change in the maximum ranges of motion.  It was stated that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  He did not have any functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and there was no guarding or muscle spasm.  Strength was normal in all joints of the lower extremities and there was no muscle atrophy.  Deep tendon reflexes and sensations were normal in the lower extremities.  Straight leg raising was negative, bilaterally.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive device as a normal mode of locomotion.  Arthritis had been radiologically documented but there was no vertebral fracture.  It was noted that EMG/NCV studies in June 2011 were negative for cervical or lumbar radiculopathy.  There was no electrical evidence of any mono/poly neuropathy affecting the lower extremities.  The examiner stated that the thoracolumbar spine condition did not impact the Veteran's ability to work.  

The examiner observed that the Veteran had been diagnosed with lumbar/cervical radiculopathies by a civilian provider although the EMG/NCV tests excluded these diagnoses.  He was seen by VAMC Neurosurgery in April 2012 who also did not endorse a radiculopathy or myelopathy and assessed the cervical and lumbar MRIs as not showing evidence of any cord or nerve root compression.  

On VA examination in May 2012 of the Veteran's cervical spine his claim file was reviewed.  He had been diagnosed with a cervical strain.  The Veteran did not report that flare-ups impacted the function of the cervical spine.  

On physical examination cervical flexion, extension, and lateral bending to the right and left were all to 45 degrees without pain.  Right and left rotation were to 80 degrees without pain.  After repetition of motion there was no additional limitation of motion in any plane.  The examiner reported that there was no functional loss and/or functional impairment of the cervical spine.  There was no guarding or muscle spasm and no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  Strength in the upper extremities was normal and there was no muscle atrophy.  Reflexes and sensations were normal in the upper extremities.  There was no radicular pain or other signs or symptoms of radiculopathy.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  Arthritis had been radiologically documented and he did not have a vertebral fracture.  It was noted that the EMG/NCV in June 2011 was negative for electrical evidence of cervical radiculopathy.  The examiner opined that the Veteran's cervical spine condition did not impact his ability to work.  

On VA examination on August 22, 2016 of the Veteran's thoracolumbar spine his VA electronic medical records were reviewed.  He reported having had chronic low back pain since military service.  He reported that MRI scans had shown a bulging disc, and he was advised to have surgery, but he opted to defer surgery after consulting a specialist.  He had been treated with protracted physical therapy which helped minimally and with chronic medication for pain. Despite those measures he reported having chronic pain described as a constant 8.5 on a scale of 10 in severity.  The pain radiated into the left leg with associated numbness and weakness of the leg which has resulted in falls.  He reported difficulty walking more than 1 to 2 blocks and difficulty getting out of bed in the morning.  He had been seen by Pain Management and was scheduled to have an injection in the back, but opted to defer.  

The examiner noted that a review of medical records revealed that a Neurosurgery consult on April 2, 2012 yielded a diagnosis of chronic neck and back pain.  However, that consultant found no evidence of radiculopathy or myelopathy, and there was no indication for surgical intervention was identified and continuation of medications and a referral for possible injections was recommended.  

The Veteran did not report having flare-ups of his thoracolumbar disorder.  He reported having functional loss or functional impairment of the thoracolumbar spine because he was limited in standing and walking, stating that he could walk approximately 1 to 2 blocks before he had to stop and rest because of back pain.  He could stand approximately 5 to 15 minutes without exacerbation of pain.  He avoided lifting loads greater than 10 pounds and avoided more physically demanding activities such as yard work.  

The Veteran's range of motion was reported to be abnormal and it contributed to functional loss because it made it difficult to retrieve objects from the floor and to perform activities of daily living.  Thoracolumbar flexion was to only 15 degrees, extension was to only 5 degrees, right lateral bending was to only 20 degrees, left lateral bending was to zero (0) degrees, and right and left rotation were to only 10 degrees.  This resulted in a combined range of motion of 60 degrees.  The examiner reported that there was pain in all planes of motion, and there was pain with weight-bearing.  There was tenderness of the thoracolumbar spine diffusely, in the left sacroiliac joint and bilateral lumbar paraspinal muscles.  Due to excessive pain he was not able to perform repetitive use testing with at least three repetitions.  

The examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repeated use over a period of time.  This could not be described in terms of range of motion because this would call for speculation and the examination could not be done after repetitive use over time.  However, the Veteran reported that repeated use over time would exacerbate pain.  There was no guarding or muscle spasm; or any localized tenderness resulting in abnormal gait or abnormal spinal contour.  Strength was normal in the lower extremities and there was no muscle atrophy.  Deep tendon reflexes were normal in both knees and both ankles.  Sensation to light touch was normal in the right lower extremity but completely absent in the left lower extremity.  Straight leg raising could not be performed with either leg.  

It was reported that there was severe constant pain as well as paresthesias or dysesthesias in each lower extremity and severe numbness in the left lower extremity but no numbness in the right lower extremity.  However, the examiner reported that the Veteran did not have other signs or symptoms of radiculopathy and, with respect to the severity of radiculopathy and the side affected, the examiner reported that neither lower extremity was affected.  In fact, the examiner reported that there was no intervertebral disc syndrome, no spinal ankylosis, and no pathologic reflexes.  The Veteran used a walker when he left home because of his tendency to fall.  He used a cane to ambulate when not using a walker.  Imaging studies had documented arthritis but there was no vertebral fracture with loss of 50 percent or more of body height.  The results of the October 2011 VA MRI were recited.  With respect to the Veteran's thoracolumbar spine disorders impact on his ability to work the examiner reported that the Veteran was limited in standing, walking and lifting heavy loads by back pain.  The Veteran estimated that he could lift 5 to 6 pounds and could walk 1 to 2 blocks prior to the onset of pain which interfered with functioning.  

The examiner continued stating that the Veteran reported radicular symptoms primarily on the left, however the MRI study did not reveal any structural abnormalities consistent with left nerve root impingement.  The Veteran's service-connected lumbar strain was manifested by forward flexion 30 degrees or less.  There was no ankylosis of the thoracolumbar spine.  The Veteran denied any flare-ups of the lumbar spine pain because the pain was constant.  He reported that he had additional pain and limitation of range of motion with repeated use over time, however the examination to evaluate this could not be performed because of his pain level.  It was at least as likely as not that there would be additional functional impairment on repeated use over time, but a determination in terms of additional degrees of range of motion loss would call for speculation because the current examination was limited by the Veteran's pain level.

On VA examination on August 22, 2016 of the Veteran's cervical spine the Veteran's VA electronic medical records were reviewed.  He reported having chronic neck pain primarily over the left side with radiation into the shoulder blade and into the lower back.  He stated that neck surgery has been advised, but that he had declined.  He had had physical therapy, including electrical stimulation, which had transiently helped.  He had not had local injections or surgery.  He took Aleve and Tramadol for pain with some improvement.  He related having pain with range of motion of the neck, especially extension and lateral rotation.  The neck pain was constant, being about 8.5 to 10 on a scale of 10.  He reported that the pain radiated into the left arm resulting in constant weakness and numbness.  At times he had dropped objects because of numbness and weakness of the left hand.  He reported having exacerbation of the neck pain by repeated range of motion of the neck.  He had used a neck brace at one point, but felt that he did not currently need the brace.  

The examiner reported that a review of electronic VA medical records revealed that an evaluation by Neurosurgery on April 2, 2012 yielded an assessment of chronic neck and back pain, exacerbated by recent accident.  There was no indication for surgical intervention and the recommendation was for continued conservative measures.  He did not report having flare-ups of cervical spine pain but reported having functional loss or functional impairment due to difficulty driving because of painful and limited range of cervical spine motion and difficulty lifting because of neck pain and a tendency to drop objects with the left hand.  

On physical examination there was no ankylosis of the cervical spine and flexion was to only 25 degrees, extension, as well as right and left lateral bending and left lateral rotation were to zero (0) degrees, and right lateral rotation was to 15 degrees.  This resulted in a combined range of motion of 40 degrees.  The Veteran reported excessive pain with most attempted range of motion determinations and was unable to perform repetitive testing.  The limited cervical motion contributed to functional loss because it made driving difficult.  He had pain in all planes of cervical motion and there was evidence of pain on weight-bearing.  There was tenderness of the cervical spine and bilateral paraspinal muscles.  The examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to state, without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the examination could not be done immediately after repetitive use.  

The Veteran did not have muscle spasm or guarding.  He did not have localized tenderness resulting in abnormal gait or abnormal spinal contour.  Strength was normal, at 5/5, at all joints of both upper extremities and there was no muscle atrophy.  All deep tendon reflexes were normal in both upper extremities.  As to the sensory system, sensation in the right upper extremity was normal at the shoulder and the inner and outer forearm but decreased in the right hand and fingers.  In the left upper extremity sensation was absent at the shoulder and the inner and outer forearm, and absent in the left hand and fingers.  

The examiner stated that the Veteran had no signs or symptoms of cervical radiculopathy in the right upper extremity but had severe left upper extremity pain, paresthesias and/or dysesthesias, and moderate numbness.  However, the examination report also clearly stated that as to the "severity of radiculopathy and side affected" that the Veteran's right and left upper extremities were not affected.  In fact, the examiner reported that the Veteran did not have "IVDS" of the cervical spine.  The examiner reported that the Veteran regularly used a walker and constantly used a cane as ambulatory aids primarily because of low back pain.  Imagining studies had documented arthritis but there was no vertebral fracture with loss of 50 percent or more of body height.  The results of the October 2011 cervical MRI were reported.  With respect to the cervical spine disability's impact on the Veteran's ability to work the examiner reported that the Veteran was limited in lifting loads and avoided extension of the cervical spine because of pain.  He did not drive because of the neck pain and limitation of range of motion.  He used a tool to retrieve objects because he had difficulty performing overhead actions.  

In conclusion the examiner stated that there was no cervical spine ankylosis and cervical flexion was to 25 degrees, i.e. greater than 15 degrees but not greater than 30 degrees, and range of motion was limited by pain.  The Veteran reported radicular symptoms involving primarily the left upper extremity.  However, the 2011 MRI scan did not reveal significant encroachment on nerve roots, and the previous EMG was negative for radiculopathy.  The neurosurgical opinion obtained in 2012 was negative for the presence of cervical radiculopathy. Thus, a definite cervical radiculopathy could not be confirmed.  There was no radiculopathy of the right lower extremity as a result of the service-connected cervical strain.  The Veteran denied flare-ups of the cervical spine pain, stating that the pain was constant.  It was at least as likely as not that there would be additional functional impairment on repeated use, however an assessment of the additional degree of range of motion loss would call for speculation as repetitive use testing could not be performed secondary to the Veteran's pain level.  

Analysis

Initially, the Board notes that the Veteran has reported having two 8 millimeter bullets lodged near his spine.  As to this, first, he did not serve in combat and had no bullet wounds during service.  Similarly, there is virtually no supporting evidence that he has ever sustained any bullet wounds to his back.  Apparently, and for the lack of a better explanation, the Veteran's belief in this regard must stem from his being informed of the results of past MRI tests which found, at least on one occasion, disc bulging which was 8 millimeters in size.  But, even in this connection there is no evidence of herniation of a spinal disc.  

If the Veteran were to have intervertebral disc syndrome (IVDS) a separate rating could be assigned for the orthopedic and for the neurologic symptoms stemming from IVDS of the thoracolumbar and the cervical spinal segments; or, alternatively, a rating could be assigned on the basis of incapacitating episodes under DC 5243.  However, a comprehensive review of the evidence clearly shows that electrodiagnostic studies have not found neurologically confirmed findings of neurologic symptoms stemming from IVDS of the thoracolumbar and the cervical spinal segments (commonly called radiculopathy).  Indeed, while VA rating examinations have, at least more recently, reported that the Veteran has sensory abnormalities of the extremities, which would not be inconsistent with radiculopathy, virtually all of the VA examinations found that the Veteran does not have IVDS of either the cervical or thoracolumbar spinal segments.  The Board cannot force additional certain invasive testing where it has not been clinically indicated by the medical examiner.  The state of the record is that the evidence does not show that the Veteran has radiculopathy of the upper and lower extremities due to the service-connected neck and low back disabilities. 

Accordingly, separate disability ratings for putative neurologic impairment of any of the Veteran's extremities is not warranted and, likewise, the assignment of a rating under DC 5243, IVDS, based on incapacitating episodes is not warranted.  

A disability rating greater than 10 percent for lumbar strain prior to August 22, 2016, and to a rating greater than 40 percent thereafter

The 10 percent rating prior to August 22, 2016 encompasses pain on thoracolumbar motion.  For the next higher rating of 20 percent flexion would have to be less than 60 degrees or the combined range of motion would have to be not greater than 120 degrees.  However, the May 2012 VA rating examination found that the Veteran had full range of motion, with flexion to 90 degrees and the combined range of motion being to 240 degrees.  A 20 percent rating could also be assigned if there was muscle spasm or guarding causing an abnormal gait or abnormal spinal contour.  Neither of these is shown by the May 2012 VA rating examination.  Moreover, the evidence as a whole does not show that prior to the August 22, 2016 VA rating examination the Veteran met any of the criteria for a 20 percent disability rating.  

It is only as of the August 22, 2016 VA rating examination that the Veteran is shown to have met the criteria for a 40 percent disabling rating, inasmuch as at that time he had flexion of less than 30 degrees, it being to only 15 degrees.  For the next higher disability rating of 50 percent it must be shown that he had unfavorable ankylosis.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In this case there is no evidence that the Veteran has ever had ankylosis of the thoracolumbar spine.  Accordingly, since August 22, 2016, the criteria for a rating in excess of 40 percent for the Veteran's lumbar strain have not been met.  

In sum, the Board finds that even with consideration of the doctrine of the favorable resolution of doubt, the preponderance of the evidence is against finding that prior to August 22, 2016, the Veteran met the schedular criteria for a rating in excess of 10 percent and that the preponderance of the evidence is against finding that since August 22, 2016, the Veteran met the schedular criteria for a rating in excess of 40 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

A compensable disability rating for cervical strain prior to August 22, 2016, and to a rating greater than 20 percent thereafter

For a minimum compensable evaluation of 10 percent for the Veteran's cervical spine prior to August 22, 2016 he would have to have flexion of less than 40 degrees or a combined range of motion of less than 335 degrees.  Likewise, a minimum 10 percent rating could be assigned if he had painful motion or muscle spasm or guarding causing an abnormal gait or abnormal spinal contour.  The May 2012 VA rating examination found that he had full range of motion of the cervical spine in all planes and a full combined range of motion of 340 degrees.  Likewise, the examination found that motion of the cervical spine was painless and there was no evidence of muscle spasm or guarding causing an abnormal gait or abnormal spinal contour.  The Board, however, will award a 10 percent rating, but no higher, due to the Veteran's complaints under 38 C.F.R. § 4.59.  

It is only as of the August 22, 2016 VA rating examination that the Veteran is shown to have met the criteria for a 20 percent disabling rating for the cervical spine, inasmuch as at that time he had flexion of less than 30 degrees, with flexion being actually limited to 25 degrees.  For the next higher disability rating of 30 degrees he would have to have flexion of 15 degrees or less, or favorable ankylosis.  However, the evidence simply does not establish that he has ever had such a degree of limitation of flexion, or that he has ever had any cervical spine ankylosis, including ankylosis of the entire spine.  

In sum, the Board finds that a 10 percent rating is warranted prior to August 22, 2016, but the preponderance of the evidence is against finding that since August 22, 2016, the Veteran met the schedular criteria for a rating in excess of 20 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Lastly, as to both claims, i.e., increased ratings for the service-connected cervical and the service-connected lumbar strains, the Board has considered the Veteran's testimony and the complaints related at the VA examinations relative to the functional impairment which he believes he has sustained due to the service-connected cervical spine disability.  However, the perception of and tolerance of pain can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  Pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court has agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  

Also, at times the Veteran may have complained of flare-ups.  However, VA examiners have repeatedly maintained that it was conceivable that pain could further limit function, particularly after being on his feet all day, but it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Board finds that the VA examiners' opinions comply with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiners have clearly articulated why it is not feasible for them to portray any additional functional impairment the Veteran experiences on repetitive use or during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected cervical spine and lumbar spine disability met or even approximated the scheduler rating criteria for the next higher schedular staged ratings, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3.  

Hemorrhoids - Rated Noncompensably Disabling

Internal or external hemorrhoids when mild or moderate warrant a noncompensable rating.  A 10 percent rating is warranted when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia.  38 C.F.R. § 4.114, Diagnostic Code7336.  

Background

At the videoconference the Veteran testified that he had been unable to obtain records of his private hemorrhoidal surgery in 1980 but VA clinical sources had given him medication for his hemorrhoids and had recommended that he have further surgery.  He had declined such surgery because he had had surgery on his feet and hand.  Page 7.  Due to his hemorrhoids he had pain and bleeding.  Page 7.  

VA outpatient treatment (VAOPT) records show that in September 2011 the Veteran denied having bright red blood per rectum and blood in his stool.  Historically, a March 2011 colonoscopy had been negative as a colorectal screen, he had had a left inguinal hernia repair in November 2006 and a hemorrhoidectomy in 1980.  

On VA general medical examination in May 2012 the Veteran's claim file was reviewed.  The examiner reported that the Veteran had not had any flare-ups of hemorrhoids since 1980.  His treatment plan did not include taking continuous medication.  He did not have any findings, signs, or symptoms of hemorrhoids.  

On physical examination the Veteran had no external hemorrhoids.  There were no past scars from any surgery.  The examiner stated that the hemorrhoids did not impact the Veteran's ability to work.  

VAOPT records show that in 2012 the Veteran was prescribed medication for hemorrhoids.  

VAOPT records show that in April 2016 a colonoscopy revealed polyps of the ascending, transverse and rectal portions of the Veteran's colon all of which were removed.  It also found a few small diverticula in the sigmoid colon as well as small non-bleeding internal hemorrhoids.   

On VA examination for hemorrhoids in August 2016 the Veteran's VA electronic medical records were reviewed.  He related that his hemorrhoidal surgery in 1980 had been helpful for a time but subsequently the symptoms flared and he noted blood in his stool.  He report having intermittent external hemorrhoids with intermittent bleeding for which he has been prescribed a topical preparation which helped.  He also used Metamucil which was helpful.  He was careful about diet, but still developed flare-ups of pain and bleeding if he developed hard stools.  A recent colonoscopy had found internal hemorrhoids.  It was noted that currently his treatment plan did not include taking continuous medication.  

The examiner reported that the Veteran had mild or moderate hemorrhoids, with the Veteran reporting having intermittent pain and bleeding, especially if he became constipated and had hard stools.  An examination of the rectal and anal area was normal.  The results of a March 2016 blood study were recorded.  

The examiner reported that the Veteran continued to have intermittent symptoms related to internal hemorrhoids for which he took Metamucil and used a topical preparation as needed.  His hemorrhoids were mild or moderate and internal.  There were no visible external hemorrhoids on the current examination.  There was no evidence of thrombosis, excessive redundant tissue, irreducibility, persistent bleeding or secondary anemia.  There was no history of fissures.  

VAOPT records show that in August 2016 the Veteran reported having frequent recurrences of hemorrhoidal symptoms, i.e., occurring approximately 2 to 3 times per week.  

VAOPT records show that in October 2016 the Veteran's complaints included hemorrhoids and that he had been referred for a surgical consultation in the past but had not kept the appointment.  The assessments included anemia secondary to epistaxis, status post surgery in July 2015, and hypertension.  

Analysis

The Board has considered the Veteran's testimony as to having pain and bleeding from hemorrhoids.  However, even if he did have a hemorrhoidectomy in 1980, the 2012 VA examiner noted that the Veteran had not had flare-ups since then, did not take continuous medication, and had no findings, signs or symptoms of hemorrhoids.  

Since the May 2012 examination the evidence shows that the Veteran's hemorrhoidal condition has worsened.  For example, the 2016 colonoscopy documented the presence of small internal but non-bleeding hemorrhoids.  Unfortunately, the progression of the Veteran's hemorrhoidal condition has not been such as to warrant a compensable disability rating.  Specifically, the 2016 VA examination noted the Veteran's complaint of flare-ups and blood in his stool as well as his now continuously taking medication.  Even considering the findings at that examination and the Veteran's clinical history as well as his complaints, the examiner stated that the Veteran's hemorrhoids were mild or moderate, which are the criteria for a noncompensable disability rating.  The evidence does not show that the Veteran has had hemorrhoids which are large, irreducible, with excessive redundant tissue or that there have been frequent recurrences, which would warrant a minimum compensable rating of 10 percent.  Similarly, the Veteran's anemia has been due to blood loss from epistaxis (nose bleeds) due to nonservice-connected hypertension and, so, may not be considered for rating purposes.  

Thus, at no time during the appeal period has the impairment from the Veteran's service-connected hemorrhoids met or even approximated the scheduler rating criteria for a compensable disability rating, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors, for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court concluded, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, as suggested by the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), that the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  In this case, the claimant cites no evidence that either explicitly or reasonably raises the issue of how additional service-connected disabilities of tinnitus, rated 10 percent, and bilateral pes planus, rated noncompensably disabling, which are not the subject of the decision on appeal, and the service-connected disabilities, the evaluations of which are addressed herein, collectively impact the disability picture in a way not contemplated by his schedular ratings.  See Yancy, 27 Vet. App. at 495-96.  

Thus, consideration is not to be given in this case to the impact of the Veteran's other service-connected disabilities of tinnitus and bilateral pes planus.  

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran receives only minimal relief of pain through the use of over-the-counter medication.  On the other hand, a factor which weighs against referral for extraschedular consideration is the fact that the evidentiary record amply demonstrates, as discussed above, that much of his pain and functional impairment stems from his nonservice-connected residuals of electrical burns, with neurological complications, of his hands, and his nonservice-connected bunions.  

Also, the Veteran may receive a higher rating if the service-connected disorder worsens to such an extent as to meet the schedular criteria for such a rating.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected strains of the cervical and lumbosacral spinal segments have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

Next, the Board will address functional impairment as it relates to specific activities.  One such activity is cooking.  Such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including in this case the Veteran's use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weigh-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  Also, it is not shown that the Veteran's hemorrhoids cause any interference with sitting.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Additionally, the impact of the Veteran's service-connected hemorrhoids is contemplated by the schedular rating criteria.  To the extent that the schedular rating criteria do not specifically list the pain and discomfort caused by the hemorrhoids, such pain and discomfort as not shown to be of such severity as to take this service-connected disorder outside of the norm contemplated by the rating schedule.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disabilities discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

Background

At the 2015 videoconference the Veteran testified that due to his service-connected lower back strain he could not work, stoop or bend.  Page 4.  At the videoconference the Veteran testified that he had last worked in 2010.  Page 5.  He could not even mow his own yard; rather, he had to hire someone to do it.  Page 6.  He had postservice occupational experience at the Post Office.  Page 11.  

An Application for Program of Education or Training in May 1978 shows that the Veteran had a high school education and had had 36 months of preservice work experience as a cook, although he was currently unemployed.  He received VA educational benefits to obtain instruction in real estate at Tarrant County Junior College at various times until 1987.  

In an October 1982 letter referring to his VA education benefits the Veteran reported that he was employed with the Post Office.  

An August 1983 employer's statement shows that the Veteran was working for Tarrant County Convention Center - Oden Foods as an assistant captain which allowed him to hire others to assist in performing work.  He was a very competent and dependable employee.  

In VA Form 21-4138, Statement in Support of Claim, in July 2010 the Veteran reported that he was unemployed.  

In VA Forms 21-527, Income-Net Worth and Employment statements in July 2011 and December 2012 the Veteran reported that he had last worked in May 2011 as a self-employed electrician and owner of J.T. Enterprise and Remodeling from February 2011 to May 2011.  He had two years of college education.  Disabilities that prevented him from working were his low back, bilateral foot condition, frostbite of the feet, hypertension, hearing loss, and inguinal hernia.  

An April 2005 VAOPT record shows that the Veteran had been released from incarceration in January 2005.  A February 3, 2011 VAOPT record shows that the Veteran had recently been released from prison.  

VA outpatient treatment (VAOPT) records show that in September 2011 the Veteran was noted to have a personal medical history of an electrocution and fall with 2nd and 3rd degree burns of both hands in May 2011.  

In an October 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he had injured his upper and lower back on May 12, 2011 while working as a carpenter and per his physician's orders he had been unable to return to work.  In VA Form 21-4192, Employment Questionnaire, the Veteran as the owner of J.T. Enterprises related that he had worked from January 2011 to May 2012 and his disability was injuries of the upper neck and lower back.  In VA Form 21-8940, in October 2011 the Veteran reported that he had become too disabled to work as of May 12, 2011 when hospitalized for injuries as a carpenter of the upper neck and low back.  He had two years of college education.  

An October 2011 clinical record from Fort Worth HealthCare Systems states that the Veteran was to be excused from work and could return to work on December 2, 2011.  

Records of a private chiropractor, J. H., D.C., and Advantage HealthCare Systems show that from June to November 2011 the Veteran had Physical Performance Evaluations for the purpose of continuation of physical therapy.  He complained of constant cervical and lumbar spine pain which increased with activity.  He admitted having difficulty performing fine motor movements of both hands due to his electrical injury of his hands.  

On VA general medical examination in May 2012 the Veteran's claim file was reviewed and an opinion was rendered in response to a query about individual unemployability.  It was stated that the Veteran had an electrocution last year which had caused some pain, tingling and weakness of his wrists and hands.  This might temporarily prevent him from extensive use of his hand as to repetitive motion and gripping, etc.  Among his service-connected conditions there were no significant limitations to employment.  He had had extensive testing by MRI, electromyogram, and nerve conduction velocity studies for his neck and back but there were no signs of radiculopathy and no conditions that would require surgery.  On the basis of his service-connected conditions, he should not have significant occupational limitations.  

On VA general medical examination in May 2012 the Veteran's claim file was reviewed and it was noted that the Veteran had been diagnosed with bilateral pes planus.  It was reported that the Veteran did not have pain or swelling on use of his feet.  He did not have extreme tenderness of the plantar surfaces.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to pes planus.  The examiner opined that the Veteran's bilateral pes planus did not impact the Veteran's ability to work.  

A March 2013 VAOPT record shows that the Veteran reported that said 18 months ago he was electrocuted with 480 volts at work, he became unconscious for a few minutes, was treated in Parkland, and since then he has not been able to do things which he used to.  

Analysis

The Veteran is service-connected for a lumbar strain, rated 40 percent disabling; a cervical strain, rated 20 percent; tinnitus, rated 10 percent; and noncompensable ratings are assigned for hemorrhoids and for bilateral pes planus; resulting in a combined disability rating of 60 percent.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).  Thus, consideration must be given to referral of the case for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Here, the Veteran has been found to be eligible for VA pension benefits since July 20, 2011.  However, for the benefit of the Veteran's comprehensions the Board points out that an award of pension eligibility considers the impact of all disabilities, both service-connected and nonservice-connected; whereas, consideration of TDIU entitlement is limited to the overall impairment due solely, although collectively, of all service-connected disabilities.  

The severity and functional impact of his service-connected disorders of the lumbar spine, cervical spine, and hemorrhoids has been discussed in detail above.  A number of examiners have indicated that individually these disabilities adversely impact the Veteran's functional abilities.  However, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d at 1354.  Also, he would have some, although not significant, additional disability stemming from his service-connected tinnitus which is assigned the highest schedular rating of 10 percent.  

Significantly, in this case, the award of pension benefits was made after the Veteran's May 2011 work-related electrical injury in which he sustained significant scarring and resultant impairment of his hands.  Impairment resulting from this, as well as from his nonservice-connected hypertension with recurrent epistaxis, as to which he testified, may not be considered for the purpose of an award of a TDIU rating.  In this regard, he is service-connected for bilateral pes planus, assigned a noncompensable disability rating but the evidence shows that it is his nonservice-connected postoperative residuals of surgery for bilateral bunions as the primary disability affecting his feet.  

To the extent that the TDIU analysis involves whether a veteran could at the relevant time perform the physical and mental acts required by employment, see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), veterans are qualified to render probative evidence on that issue, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (veteran is competent to testify as to observable medical conditions); see also Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  However, in repeated statements the Veteran had reported that it is the combined effect of multiple service-connected and multiple nonservice-connected disabilities which prevent him from working.  

The record also demonstrates that since the Veteran's work related injury in May 2011 he has not sought gainful employment which necessarily means that he has not been rejected for any gainful employment due to his service-connected disabilities.  

The evidence shows that the cumulative effect of the Veteran's service-connected disabilities is to preclude gainful employment requiring physical labor.  The Board is also cognizant that most of his past employment since service has been of this nature.  On the other hand, he has two years of college education and, so, he is capable of at least sedentary employment, such as in an office environment, in which extended or intensive physical exertion is not required.  

To the extent that it is contended that the Board's statement must identify where a Veteran might obtain the sedentary or protected employment with any necessary accommodations, there is no requirement that the Board do so.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011) (holding that 38 C.F.R. § 4.16, does not require that VA conduct an industrial survey or identify specific jobs that the veteran can perform in the national or local economy).  Rather, the Board must weigh the evidence to determine whether service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.   

Taken as a whole, the evidence shows that the Veteran retained substantial functional abilities and despite the overall impairment due to his service-connected disorders he is capable of substantially gainful employment.  While the Board does not wish to minimize the nature and extent of the Veteran's overall physical disabilities, it is manifest that the evidence of record does not establish that his service-connected disabilities have caused him to be incapable of obtaining or retaining substantially gainful employment.  Under these circumstances, it is found that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not preclude a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.  

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for frostbite of both feet is denied.

A disability rating greater than 10 percent for lumbar strain prior to August 22, 2016, and to a rating greater than 40 percent thereafter is denied.  

A disability rating of 10 percent for cervical strain prior to August 22, 2016 is granted, subject to the law and regulations governing the award of monetary benefits.

A disability rating greater than 20 percent for cervical strain beginning August 22, 2016 is denied.  

A compensable disability rating for hemorrhoids is denied. 

A TDIU rating is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


